Citation Nr: 0426978	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-01 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable evaluation for xerosis and 
lichen simplex chronicus from April 23, 1999 to July 1, 1999 
and an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a VA physician


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations by the New Orleans, Louisiana, 
Regional Office (RO).  

The issues of service connection for headaches and an 
increased evaluation for service-connected skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is plausible evidence of a nexus between the veteran's 
military service and current schizophrenia.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
schizophrenia was incurred as the result of service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In August 2001, the veteran requested service connection for 
schizophrenia.  In August 2001, the RO, by letter, informed 
the veteran of the requirements of VCAA.  A rating action in 
February 2002 denied service connection for schizophrenia.  
In a November 2002 statement of the case, the veteran was 
provided with the applicable law and regulations regarding 
VCAA.

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992)

Factual Background

Service medical records are silent for complaints or findings 
of a psychiatric disorder.  In a Report of Medical History 
obtained at separation in July 1976, the veteran noted having 
experienced depression or excessive worry.  Clinical 
evaluation of the veteran's psychiatric status was normal.  
The examiner did provide summary or elaboration regarding the 
veteran's complaints.  

Post VA and private treatment records together cover a period 
from 1999 to 2004 and primarily show psychiatric treatment of 
the veteran for drug and alcohol dependence and depression.  
He received a diagnosis of delusional disorder from VA in 
August 2001 and during VA examination in September 2002 a 
diagnosis of schizophrenia was made.  Of some significance is 
a medical opinion from the veteran's treating VA physician, 
received by the RO in January 2003, noting several 
psychiatric diagnoses including schizoaffective disorder, 
depressed type.  The examiner noted that these symptoms began 
after the veteran witnessed a homicide during service.  This 
same examiner testified, during a Travel Board hearing in May 
2003, that schizoaffective disorder is a schizophrenic 
spectrum disorder and therefore is a form of schizophrenia.  
He testified that it was clear from a review of the veteran's 
records that he began having cognitive problems in service 
and experienced his first "break" at that time.  

Analysis

According to the service medical records, a chronic 
psychiatric disorder was not present at any time during 
service, at the time of discharge, or within a year 
thereafter.  Although the Board acknowledges that these 
records document complaints of depression at service 
discharge in 1976, they are negative for any definite 
clinical diagnosis relative to such symptomatology.  As such, 
the veteran's service medical records do not affirmatively 
establish that any chronic psychiatric disorder, including 
schizophrenia had its onset during his military service.  

The history given by the veteran is that he experienced 
psychiatric symptoms during service after witnessing a 
homicide.  The problem in this case is that the service 
medical records do not refer to any psychiatric symptoms or 
other indications of the onset of schizophrenia, and the 
other available medical reports are dated many years after 
the veteran's active service ended.  However, the evidentiary 
record discloses that the veteran's treating physician has 
determined that a causal relationship exists between the 
veteran's service and the diagnosed schizophrenia.  Moreover, 
there is no competent medical evidence on file, which is 
against a finding that the veteran's current schizophrenia is 
causally related to service.  

Despite the evidence that suggests that the veteran's 
schizophrenia may have had its onset in the 1990s many years 
after service discharge, the Board must rely on the objective 
medical evidence when making its decision.  see Colvin v. 
Derwinski, 1 Vet. App.  171 (1991).  Therefore, in view of 
the current diagnosis of schizophrenia and the medical 
opinion that this is attributable to service, the Board finds 
that the evidence on this point, whether schizophrenia was 
incurred in service, is at least in equipoise.  

Given the medical opinion, the evidentiary record is in 
equipoise regarding an existing relationship between the 
veteran's current schizophrenia and service.  Thus, the Board 
determines that 38 C.F.R. § 3.102 is for application in this 
instant case.  Under 38 C.F.R. § 3.102, when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the veteran.  A reasonable doubt is one, which 
exists because of an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Therefore, in resolving all reasonable doubt in favor of the 
veteran, and for the foregoing reasons, the Board finds that 
service connection for schizophrenia is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).

The Board finds that there is no basis for service connection 
for a psychiatric disorder other than schizophrenia, which is 
now recognized as service-connected.  


ORDER

Entitlement to service connection for schizophrenia is 
granted.


REMAND

With respect to the remaining issues of service connection 
for headaches and an increased evaluation for the service-
connected skin disorder, associated with the claims folder is 
a decision from the Social Security Administration (SSA) 
dated in August 2003.  The information provided was to the 
effect that the veteran had been entitled to receive Social 
Security disability benefit since June 2001.  The RO should 
request from SSA, complete copies of the medical records that 
served as the basis for this decision.  Although any SSA 
decision would not be controlling, it is potentially 
pertinent to the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

Moreover, none of the RO's post November 2000 correspondence 
to the veteran fully addresses the VCAA notice and duty to 
assist provisions as they pertain to the increased rating 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans et. al v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Based on these decisions, the Board 
cannot rectify this problem.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide that names, 
addresses and dates of treatment by any 
health care providers, VA or non-VA, 
which treated him for any of the 
disabilities listed on the title page.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records.  

3.  The RO should request from the SSA, 
complete copies of the medical records 
that served as the basis for the August 
2003 decision. 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



